DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Claims 1, 4-6, 9-11 and 14-16 are pending. Claim 1 is currently amended. Claims 2, 3, 7, 8, 12 and 13 are canceled. It appears no new matter has been entered. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections, and accordingly those rejections are withdrawn. The amendments to the claims along with the remarks are persuasive. 
Allowable Subject Matter
Claims 1, 4-6, 9-11 and 14-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “the valve body further comprises: a plurality of guide parts which are provided at different positions along the axial direction on the other side in the axial direction and which are guided on an inner wall surface of the valve body housing when the valve body moves together with the plunger pin…and a recess which is provided on a surface on the other side in the axial direction and which is recessed toward the one side in the axial direction, wherein one side of the plunger pin in the axial direction is inserted into the recess and contacts a bottom surface of the recess, and the recess is recessed to a portion where the taper part is located” in combination with the other limitations set forth in the independent claims, and where applicants arguments on pages 9 and 10 in the response filed on 12/23/2021 are found persuasive in combination with the amendments to the claims, and accordingly the claims must be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753